DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species, with two different species
Species A: Claims 2, 16 and claims 3, 17 recite patentably distinct species of “the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall”.  In order to being examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below by selecting one group between group i and group ii :
i. “the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall with which a distal end portion of a catheter comes in contact via an electrode provided on the distal end portion of the catheter” (claims 2 and 16) (CPC A61B2017/00044, A61B5/0006, A61B5/28, A61B5/308).
ii. “the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall on the basis of a captured image obtained by imaging the heart by a predetermined imaging device” (claims 3 and 17) (CPC A61B5/0044, A61B2576/023)
The above species are independent or distinct for the following reasons. 
The disclosed species of “the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall” do not overlap in scope, as they are directed to methods that require to determine different characteristics of information. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 806.04(h). In addition, these species are not obvious variants of each other based on the current record.


Species B: claim 7 and claim 8 recite patentably distinct species of “an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image”, In order to being examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below by selecting one group between group iii and group iv:
iii. “an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image on the basis of position information of the feature point” (claim 7) (CPC A61B5/0044, A61B2576/023).
iv. “an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image on the basis of the heart beat information” (claim 8) (CPC A61B2017/00044, A61B5/0006, A61B5/28, A61B5/308).
The above species are independent or distinct for the following reasons. 
The disclosed species of “an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image” do not overlap in scope, as they are directed to methods that require to determine different characteristics of information. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 
The disclosed species under the claimed genus for “an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image” for the steps are not connected in any of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect under the disclosure, and therefore are independent inventions since two different techniques are used. In addition, these species are not obvious variants of each other based on the current record. See MPEP 802.01 and 806.06.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, “the infarct site estimation unit acquires electrocardiographic information indicating an electrocardiogram of a heart wall” is generic for Species A as for (i) and (ii) and “an expansion/contraction state estimation unit that estimates an expansion/contraction state of the heart in each of the first tomographic image and the second tomographic image” is generic for Species B as for (iii) and (iv)..
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  since the Species are directed to different technique of accessing information, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Thaine Lennox-Gentle on 02/08/2022 and 02/10/2002 to request an oral election to the above restriction requirement, but did not result in an election being made, as no phone response was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                            
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793